Title: To George Washington from Charles Cotesworth Pinckney, 12 September 1781
From: Pinckney, Charles Cotesworth
To: Washington, George


                  
                     Sir
                     Philadelphia Septr 12. 1781.
                  
                  I am exceedingly sorry to be obliged to intrude a single moment on your Excellency’s time at a juncture so important as the present; but the desire of being freed from Captivity as soon as I am justly entitled to it, and of being enabled again to take an Active part in the Cause of my Country will I trust plead my excuse.
                  I have for some time understood that your Excellency had determined that "where officers were of the same rank, the eldest in Captivity should be entitled to a priority of exchange, and that where they were captured at the same time the eldest of similar Commissions should be exchanged first."  As this rule appeared to me to be highly equitable, I have never attempted, since I have been acquainted with it, to make any Interest to have it departed from in my favour, being as unwilling to do, as to suffer, wrong.  I was informed last night that General Burgoyne was about to be exchanged for a number of Colonels, One or two of whom were not entitled to an exchange before me, agreeable to the rule above specified.  If my information is right, I am in hopes your Excellency will not give your sanction to an exchange so injuriously made; but insist on the Observance of a rule founded on the strictest Impartiality and Justice.  And I easily flatter myself that this will be done, as I recollect that when my Brother Major Pinckney was wounded and made a Prisoner at the Battle of Camden, and could not obtain leave from the British Commandant of Charlestown to remove to this place, or Boston, notwithstanding both the American and British Surgeons certified that his removal to a Northern Climate was absolutely necessary; and his exchange was therefore earnestly sollicited by Governor Rutledge and General Gates; this Rule was referred to, and your Excellency was of opinion that the Justice due to other Officers would not permitt it to be departed from, notwithstanding the very critical and particular situation Major Pinckney was then in.
                  In the fullest Confidence that your Excellency will not suffer me to be deprived of my tour of Exchange, and with the most grateful remembrance of the many favours I have received at your hands, I have the honour to be Your most obliged and faithful humble Servant
                  
                     Charles Cotesworth Pinckney
                  
                  
                     My Commission as Colonel is dated Sepr 16th 1776.  I was captured on the surrender of Charlestown May 12th 1780, and am the Senior Colonel then taken.
                  
                  
                     C:C:P. 
                  
               